Citation Nr: 1205439	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  06-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a November 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted a Joint Motion for Remand (JMR), which vacated the Board's November 2010 decision, and remanded the claim to the Board for adjudication in accordance with the JMR.  

It is noted that the Veteran initially asserted a claim of service connection for PTSD in his October 2004 claim.  However, the Veteran is not a medical professional and thus not competent to provide a psychiatric diagnosis.  However, he is competent to report on his symptoms.  As such, the Board has recharacterized the Veteran's claim as that of an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record).

In August 2011, the Veteran submitted additional evidence which has not been reviewed by the RO.  However, the Veteran filed a waiver of initial agency of original jurisdiction consideration of this evidence and the Board may proceed.  See 38 C.F.R. §§ 19.37; 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Reasons for Remand:  To ascertain whether the Veteran wants a formal RO hearing regarding his claim of service connection for a psychiatric disability; to verify the Veteran's alleged in-service stressor; and, if verified, to provide a VA examination to determine the nature and etiology of a psychiatric disability.

As an initial matter, the Veteran's claim for an acquired psychiatric disability was initially denied by the RO in a June 2005 rating decision.  In an August 2006 statement, the Veteran requested a formal RO hearing regarding his benefits on appeal, to include his acquired psychiatric disability.  The Veteran testified during a hearing at the RO in February 2007.  However, the hearing did not address the issue of service connection for the acquired psychiatric disability.  On remand, the RO should clarify whether the Veteran wishes to be provided with a hearing pertaining to his claim of service connection for an acquired psychiatric disability.  And, if desired, the Veteran should be provided with such a hearing.  

For claims of service connection for PTSD, the following is required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2011).

Here, the Veteran asserted in his October 2003 informal claim that he acquired late onset PTSD as a result of his service in Vietnam.  The Veteran alleges that his in-service stressor occurred following an explosion aboard a seaplane where he pulled a severely burned man from the water.  The Veteran asserted that his symptoms of difficulty controlling his temper; monthly flashbacks of the seaplane explosion; and severe nervousness, hypervigilance, and hypertension started in 2003.  Following the August 2011 JMR, the Veteran submitted a buddy statement which corroborated the Veteran's assertion that he witnessed a seaplane explosion and helped a severely burned man.  In the statement, this fellow serviceman specifically provided that from approximately August 1965 to March 1966 Patrol Squadron Fifty (VP-50), which only flew seaplanes, was temporarily deployed to Buckner Bay, Okinawa.  This statement provides that during the entire deployment, the Veteran was assigned as to VP-50 Crew 10.  The statement indicates that during the temporary deployment, the seaplane assigned to Crew 10 was being refueled when a flash explosion occurred on the refueling boat.  The flash explosion caused three of the refueling boat crewmen to fall into Buckner Bay.  The statement provides that the Veteran rescued a crewmember who was so badly burned that his skin came off in the Veteran's hands.  

The Board finds that the Veteran's statement and the August 2011 buddy statement are competent evidence as these individuals are competent to report what comes to them through their senses.  As such, the Veteran is competent to report the symptoms he experiences.  See Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fec. Cir. 2009).  However, acquired psychiatric disabilities are not conditions capable lay diagnosis, must less the type of conditions that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313.  

In February 2005, the RO filed a PIES request for pages of the Veteran's personnel file which showed unit assignment, dates of assignment, participation in combat operations, wounds in actions, awards and decorations and official travel outside the United States.  The Veteran's service personnel records were mailed and indicated that he was assigned to the Patrol Squadron Fifty from November 1962 to May 1966.  A Transfers and Receipts slip indicates that the Veteran was transferred to Patrol Squadron Fifty in November 1962 and was stationed in Japan.  The Veteran also submitted flight logs dated from September 1965 to April 1966.  However, the RO did not request specific information regarding the Veteran's alleged stressors while assigned to Patrol Squadron Fifty or seek clarification from the Veteran, to include pertinent dates that this incident occurred.  Given the Veteran's statement in October 2003 and the August 2011 buddy statement, the Board finds that there is sufficient detail regarding the in-service stressor.  

However, there is no evidence which indicates a specific month or timeframe when this event occurred.  It is noted that the Veteran submitted numerous copies of internet research which explains the missions of the Patrol Squadron Fifty (VP-50).  In these copies, the Veteran highlighted the section describing the missions of the VP-50 from 1966 to 1967.  In a separate print out, the Veteran highlighted the missions of the VP-50 in August 1965.  The August 2011 buddy statement provides dates from August 1965 to March 1966.  On remand, the Veteran should be asked to specify the date and/or timeframe when his in-service stressor occurred.  Thereafter, the RO should verify the above described event through a request to the Joint Service Records Research Center (JSRRC) or any other appropriate agency. 

If the Veteran's in-service stressor is confirmed, then the Veteran should be scheduled for a VA examination to diagnose and provide an etiological opinion as to any acquired psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (finding that a VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.).  Specifically, the Board finds that the Veteran is competent to report his persistent symptoms related to his psychiatric problems and the in-service stressor event.  There is also evidence establishing that the in-service stressor event may be associated with the Veteran's persistent psychiatric symptoms.  Further, there is insufficient competent medical evidence to make a decision on the claim.  Assuming the in-service stressor event is verified through a JSRRC search, then the Veteran should be afforded a VA examination.  


Accordingly, the case is REMANDED for the following actions:

1. Seek clarification from the Veteran as to whether he wishes to testify in a hearing as to the issue of an acquired psychiatric disability.  If the Veteran wishes to provide testimony, then such a hearing should be scheduled.  

2. Seek clarification from the Veteran regarding his in-service stressor.  Specifically, the Veteran has submitted evidence which indicates that while he was assigned to Patrol Squadron Fifty (VP-50) an explosion on or near a seaplane took place between August 1965 and March 1966, which resulted in numerous injuries.  The Veteran should be asked to provide specific dates and/or a timeframe of when this explosion occurred.  

3. After receiving this information from the Veteran, the RO should prepare a letter asking the JSRRC or any other appropriate agency to provide any available information which might corroborate the Veteran's alleged stressor(s).  Specifically, a request should be made to search for unit records for Patrol Squadron Fifty regarding an explosion that occurred in or near a seaplane from August 1965 to March 1966.  

4. If and only if the in-service stressor event is verified, the RO should schedule the Veteran for a VA psychiatric examination to determine the diagnosis and etiological relationship of any acquired psychiatric disability, to include whether it is as likely as not etiologically related to his verified stressor.  The claims folder and a copy of this Remand must be made available to, and be reviewed by, the examiner prior to the examination, and he or she should accomplish any indicated special tests, studies or additional consultations.  

Specifically, the examiner is asked to determine whether the Veteran has a diagnosis of PTSD in accordance with VA regulations.  If PTSD is diagnosed, the examiner should specify the stressor or stressors used as the basis for the diagnosis and whether the stressors were sufficient to produce a diagnosis of PTSD.  The examiner should opine whether it is at least as likely as not (at least a 50 percent or more probability) that the Veteran's claimed PTSD is related to his active service, to include the in-service stressor.

Even if the Veteran does not meet the criteria for a PTSD diagnosis, the examiner is asked to determine the etiology of any other acquired psychiatric disorder(s).  The examiner should express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's psychiatric disability is related to service, including the noted in-service stressor.  

The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences of failing, without good cause, to report to the scheduled examinations.  These consequences could include the denial of his claim.  See 38 C.F.R. § 3.655 (2011).  The letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder.  If the correspondence is returned as undeliverable, this must also be included the claims folder.

5. Then, the RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


